Citation Nr: 1614173	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-41 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right wrist disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1994 to January 2005, including in the Southwest Asia theater during the Persian Gulf War.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in part confirmed and continued a previous denial of service connection for an unspecified right wrist condition.

In March 2014, the Board remanded the issue of service connection of a right wrist disorder for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's March 2014 remand instructions by sending an appropriate notification letter in May 2014 to the Veteran regarding treatment received since January 2005, by scheduling a VA examination in May 2014, and by readjudicating the claim in an August 2014 Supplemental Statement of the Case.

Additionally, the Veteran stated that she did not want a Board hearing in her August 2010 VA Form 9.  However, the Board notes that in an April 2011 Statement in lieu of a VA Form 646, her representative referenced an expectation to provide "oral deposition" at a hearing with a Board member.  Subsequent briefs in February 2014 and November 2015 do not refer to any request for a hearing.  The Veteran at no point in time specifically contended that she was denied a right to a hearing.  As such, the Board determines that the April 2011 reference was not a request for a hearing and finds that, even if it was, the Veteran failed to raise any procedural issue in a timely manner.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


FINDING OF FACT

The evidence of record does not show that the Veteran has a current right wrist disorder that was incurred in or resulted from active duty service, to include as due to an undiagnosed illness.


CONCLUSION OF LAW

The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a February 2005 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained.

Also, the RO scheduled VA examinations for the Veteran in February 2005, September 2007, October 2010, and May 2014.  However, the Veteran failed to report to all of them except the October 2010 VA examination, which the Board finds to be adequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In her August 2010 VA Form 9, the Veteran stated that she could not get off from work to attend the September 2007 VA examination.  However, she provided no explanation or good cause as to why she failed to report to the February 2005 VA examination or, more importantly, the May 2014 VA examination.  The Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Where, as here, entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2015).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

The Veteran contends that her right wrist disorder began while in service and that she is clearly entitled to service connection for such based on an undiagnosed illness.  See 1/27/05 Application for Compensation and/or Pension; VBMS, 3/17/16 Appellate Brief.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, because the Veteran served in the Southwest Asia theater during the Persian Gulf War, service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examinations, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from (A) an undiagnosed illness or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2)(i).

Examples of medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms include:  (1) chronic fatigue syndrome; (2) fibromyalgia; and (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases), such as irritable bowel syndrome.  Id.

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed disability and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id. at 9.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that the Veteran complained of right wrist pain in June 2001, at which time she denied any injury or trauma and reported swelling, intermittent pain, and tenderness with palpation and with certain movements.  She was found to have pain over the median nerve with significant pressure or deep palpation only, and assessed with questionable early carpal tunnel syndrome.  In August 2001, she again complained of right wrist pain for three days and was assessed with having a muscle strain in the right forearm flexors, likely from firing a gun.  A May 2004 Post-Deployment Health Assessment reflected the Veteran's reports that her health had worsened during deployment with swollen, stiff, or painful joints; exposure to pesticide-treated uniforms often; and no exposure to any chemical, biological, or radiological warfare agents.  A September 2004 Post-Deployment Processing Questionnaire stated that the Veteran had sought treatment while deployed for her wrists in August 2004.  In October 2004, she complained of right wrist pain during movement for two months, which became worse while using a screwdriver and with flexion, and was assessed as probable tenosynovitis.  An 
x-ray revealed a normal right wrist.  The Veteran's October 2004 separation medical assessment showed that she described her overall health as worse than before and noted right wrist pain, among other issues, and an assessment of mild right wrist/forearm tenosynovitis secondary to repetitive action.

A February 2005 VA examination for the Veteran's right hand claim included an 
x-ray of her bilateral wrists, which was negative.  There was no further evaluation of her right wrist as the Veteran failed to report to the February 2005 VA examination scheduled to evaluate her joints, specifically her right wrist.

VA treatment records from August 2008 to October 2008 reflect a self-reported history of carpal tunnel syndrome, reported wrist pain, and that enthescopathy of wrist and carpus was included in her past medical history.

An October 2010 VA examination indicated review of the Veteran's claims file, recounted the Veteran's history, and recited her complaints.  The VA examiner diagnosed the Veteran with right wrist pain and stated that the Veteran had complaints of vague right wrist pain, which was "not really consistent with any type of thing," including carpal tunnel syndrome.  Although the VA examiner noted some mildly positive Finkelstein's test, she stated that it was not where the reported pain was located.  Additionally, the VA examiner stated that neither De Quervain's tenosynovitis nor carpal tunnel syndrome would cause the dorsal numbness on the Veteran's wrist, of which she was complaining.  The VA examiner noted vague in-service and current complaints of wrist pain with no specific injuries alleged besides shooting a 9 mm and repeated use of a screwdriver.  As such, she opined that it was less likely than not that the right wrist disorder was caused by or a result of any military service.

The Board's March 2014 remand instructed the AOJ to provide a VA examination which addressed whether the Veteran's right wrist symptoms were related to an undiagnosed illness.  However, the Veteran failed to report to the scheduled VA examination and provided no good cause for such failure to attend.  As such, there is no evaluation of the Veteran's right wrist disorder as it relates to an undiagnosed illness.

Based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claim for a right wrist disorder.

The evidence does not demonstrate that the Veteran has a diagnosis of a current chronic disability.  Generally, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer, 3 Vet. App. at 225.  As noted above, VA has attempted to ascertain the nature and etiology of any claimed right wrist disorder but has been unable to do so as a result of the Veteran's failure to report to her scheduled VA examinations.

The Board acknowledges the Veteran's contention that her in-service right wrist pain is related to current right wrist pain.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this case, the Veteran is competent to describe in-service events and to describe her symptoms and impact on her activities of daily living.  However, she is not competent to diagnose her right wrist disorder, if any, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  The Veteran has no such expertise.  See 38 C.F.R. § 3.159 (a)(1).

As the Veteran served in the Southwest Asia theater during the Persian Gulf War, the Board must consider whether she is entitled to presumptive service connection under 38 C.F.R. § 3.317.  The Board notes that she complained of pain for two weeks in June 2001, for three days in August 2001, for two months in October 2004, and for three months or longer in August 2008.  As such, the Board finds that the weight of the evidence indicates that the Veteran does not have a qualifying chronic disability under 38 C.F.R. § 3.317(a)(4), as it appears that her right wrist pain was acute and transitory rather than intermittent with episodes of improvement and worsening over a 6-month period.  She complained of pain in June and August 2001 but not again for over three years until October 2004.  There is no indication of right wrist pain again until almost four years later in August 2008.  As such, at no point in time does it appear to have existed for six months or more or with intermittent episodes with improvement and worsening over a 6-month period.

Additionally, the Veteran has consistently asserted that she has a right wrist disorder and does not assert a multisymptom illness, such as fibromyalgia, as defined in 38 C.F.R. § 3.317.  Rather, she asserts localized pain in-service to a specific body part.

Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C.A. § 1117.  See Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014).  However, the record does not establish that the Veteran's asserted pain is the result of any disability, diagnosed or undiagnosed.  Again, the Veteran has frustrated VA's attempts to obtain information as to whether the Veteran has a current right wrist disorder, which is critical to her service connection claim, by not reporting to her scheduled VA examinations.

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current right wrist disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right wrist disorder must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right wrist disorder, to include as due to an undiagnosed illness, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


